Title: From Thomas Jefferson to William Short, 16 July 1802
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Washington July 16. 1802.
          
          Congress have appropriated a sum of money to the procuring books for their use. about one half of it was laid out the last year, but at prices which could not be approved. mr Duane is employed this year to make the importation, partly from Paris, partly from London, and to execute the details. but, as I am anxious to shew that the public money must be laid out with as rigorous economy as that of an individual, the proceedings of mr Duane’s correspondent at Paris are made subject, by my agreement with him, to your superintendance and controul. I have flattered myself you would execute this trust for us: and therefore take the liberty of inclosing you a copy of the catalogue furnished to mr Duane, and shall inclose herein a bill of exchange for about 1000. D. which being not yet delivered to me, I cannot particularly describe. if mr Duane’s correspondent will not furnish any particular book as cheap as it is to be got elsewhere, I wish it to be got elsewhere. we wish for good editions, but not pompous ones; neat bindings but not splendid. 8vo. and 12mo. editions to be preferred to folios & 4tos. in all cases where to be had equally good. the purchase to be made with as little delay as possible that the books may arrive here before the meeting of Congress if possible. they should be packed in trunks, covered with oilcloth, to preserve them from damp. under this general view of what will be satisfactory here, I am persuaded I have done what is best for the public in placing this matter under your care; hoping at the same time that, the execution of the details being otherwise provided for, it will not give you great trouble. Accept assurances of my constant & affectionate esteem.
          
            Th: Jefferson
          
        